DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 states, “a second adhesive” however the preceding dependent claims chain (claims 6 and 3) does not claim “a first adhesive”.  Appropriate correction is required.

Claims 10-13 is objected to because of the following informalities:  Claim 10 states, “a third adhesive and a fourth adhesive” however the preceding dependent claims chain (claim 9) does not claim “a first adhesive and a second adhesive”.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “via-hole” discussed in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PG. Pub. 2014/0240933).

Regarding claim 1 – Lee teaches a flexible display module (fig. 7 & 10 [title] Lee states, “Flexible Display Device”), comprising a flexible display panel (100 [Abstract & paragraphs 0050 & 0054] Lee states, “The flexible display device includes a display panel…display panel 100…first substrate 110 may be a flexible think film substrate”), and a driving chip (210 [paragraph 0077] Lee states, “driving IC 210”) and a circuit board (200/400 [paragraph 0142] Lee states, “control board 400…flexible circuit board 200”) arranged on the flexible display panel (see fig. 10), wherein the flexible display panel (100) comprises a display region (top region shown in figure 7) and a bonding region (bottom region below bending part 115) arranged at a side of the display region opposite to a light-exiting side (figure 10 shows the bonding region being opposite to the “light-exiting side”), and the driving chip (210) and the circuit board (200/400) are arranged at the bonding region (see fig. 7); the circuit board (200/400) comprises a first flexible printed circuit (200), and a first printed circuit board (400) provided with an electronic element (420 [paragraph 0165] Lee states, “control circuit 420”) and coupled to one end of the first flexible printed circuit (200), and the first flexible printed circuit (200) comprises a bonded portion (116 [paragraph 0169] Lee states, “pad part 116”) coupled to the bonding region of the flexible display panel (100); and a first space (see space shown between flexible display panel 100, bent part 115 and circuit board 200/400) is defined by the first flexible printed circuit (200), the first printed circuit board (400) and the flexible display panel (100) through bending (figure 10 shows the first flexible printed circuit being bent) the first flexible printed circuit (200), and the electronic element (420) is received in the first space (claimed structure shown in figure 10).

Regarding claim 3 – Lee teaches the flexible display module according to claim 1, wherein the first printed circuit board (fig. 10, 400) is arranged at a side of the driving chip (210) away from the flexible display panel (100), the electronic element (420) is arranged at a surface of the first printed circuit board (400) facing the flexible display panel (100), and the driving chip (210) is received in the first space (figure 10 shows the first space being between the first printed circuit board and the flexible display panel).

Regarding claim 14 – Lee teaches a method for manufacturing the flexible display module according to claim 1, comprising: enabling the first flexible printed circuit (fig. 10, 200) to be bonded to the bonding region (lower region shown in figure 10) of the flexible display panel through the bonded portion (see fig. 10); bending the first flexible printed circuit (200) so that a first space (space having driver 210, cap 220 and electronic element 420 therein) is defined by the first flexible printed circuit (200), the first printed circuit board (400) and the flexible display panel (100 having bent portion 115), the electronic element (420) being received in the first space (see fig. 10); and bending the flexible display panel (through bent portion 115) so that the bonding region is arranged at a side (bottom side) of the display region opposite to the light-exiting side (top side).

Regarding claim 15 – Lee teaches the method according to claim 14, wherein the bending the first flexible printed circuit (fig. 10, 200) so that the first space (space having driver 210, cap 220 and component 420 therein) is defined by the first flexible printed circuit (200), the first printed circuit board (400) and the flexible display panel (100 and bending part 115) comprises bending the first flexible printed circuit (200) and enabling the first printed circuit board (400) to move in a direction close to the driving chip (210; figure 10-13 show that the flexible printed circuit 200 enable the first PCB to move as claimed), so that the first printed circuit board (400) is arranged at a side of the driving chip (210) away from the flexible display panel (100 and bending part 115) and the first space is defined by the first flexible printed circuit (200), the first printed circuit board (400) and the bonding region (claimed structure shown in figure 10), wherein the electronic element (420) is arranged at a surface of the first printed circuit board (400) facing the flexible display panel (100 and bending part 115), and the driving chip (210) is received in the first space (claimed structure shown in figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Chiyoma et al. (US PG. Pub. 2010/0224785).

Regarding claim 2 – Lee teaches the flexible display module according to claim 1, but fails to teach wherein the first printed circuit board is a multi-layer printed circuit board, and the first flexible printed circuit is coupled to any layer of the first printed circuit board.
 	Chiyoma teaches wherein the first printed circuit board (fig. 1, 30) is a multi-layer printed circuit board ([paragraph 0037] Chiyoma states, “IC mounting board 30 is a multilayer circuit board”), and the first flexible printed circuit (28 [paragraph 0037] Chiyoma states, “flexible circuit board 28”) is coupled to any layer of the first printed circuit board (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible display module having a first printed circuit board coupled to a first flexible printed circuit as taught by Lee with the first printed circuit board being a multi-layer printed circuit board as taught by Chiyoma because Chiyoma states, “The IC mounting board 30 is a multilayer circuit board. Therefore, the trace structure of the IC mounting board 30 enables appropriate terminal connections to the IC semiconductor element 29, flexible circuit board 28, and circuit board 13.” [paragraph 0037]. 

Claim(s) 4, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Choi (US PG. Pub. 2020/0022261).

Regarding claim 4 – Lee teaches the flexible display module according to claim 3, wherein the electronic element (fig. 10, 220) is adhered to the bonding region of the flexible display panel (100) through the first adhesive ([paragraph 0115 & 0224] Lee states, “a top of the protection cap 220 may be adhered to the back plate 130 by the adhesive member… the protection cap 220 may be adhered and fixed to the control board 400 by an adhesive member”).
 	Lee fails to teach comprising a first adhesive arranged at the bonding region of the flexible display panel and surrounding the driving chip.
 	Choi teaches a display module (figs. 3E & 3F) comprising a first adhesive (AM1 [paragraph 0073] Choi states, “adhesive member or adhesive layer AM1”) arranged at the bonding region (bonding region shown in figure 3E) of the display panel (DP) and surrounding the driving chip (D-IC [paragraph 0100] Choi states, “the first adhesive member AM1 may be disposed to enclose most of the driving chip D-IC”).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible display module having a first adhesive with the electronic component as taught by Lee with the first adhesive surrounding the driving chip as taught by Choi because Lee states regarding the first adhesive, “the first adhesive member AM1 may maintain a coupling strength between the first circuit board FPCB and the heat radiation member HRL while maintaining a distance between the first circuit board FPCB and the heat radiation member HRL” [paragraph 0101].

Regarding claim 9 – Lee teaches the flexible display module according to claim 1, but fails to teach wherein the flexible display module further comprises a flexible substrate and a heat dissipation film, wherein the flexible substrate comprises a first flexible substrate and a second flexible substrate, the display region of the flexible display panel is arranged at one side of the first flexible substrate, the heat dissipation film is arranged at the other side of the first flexible substrate, the bonding region of the flexible display panel is arranged on the second flexible substrate, the first printed circuit board is arranged at a side of the second flexible substrate adjacent to the heat dissipation film, and the electronic element is arranged at a surface of the first printed circuit board facing the second flexible substrate.
 	Choi teaches a display module (figs. 7A-7C) wherein the display module further comprises a flexible substrate (fig. 7C, PF1 & PF2 [paragraph 0140 & ] Choi states, “the stress control film SCF may include a synthetic resin film, as in the protection film PF”; film SCF is shown to be flexible in figures 7B and 7C, therefore PF1 and PF2 will have this same characteristic) and a heat dissipation film (HRL [paragraph 0139] Choi states, “heat radiation member HRL”), wherein the flexible substrate (PF1 & PF2) comprises a first flexible substrate (PF1) and a second flexible substrate (PF2), the display region (upper area shown in figure 7C facing to the left) of the flexible display panel is arranged at one side of the first flexible substrate (claimed structure shown in figure 7C), the heat dissipation film (HRL) is arranged at the other side (right side) of the first flexible substrate (PF1), the bonding region (lower right region of fig. 7C) of the flexible display panel is arranged on the second flexible substrate (PF2), the first printed circuit board (FPCB [paragraph 0088] Choi states, “first circuit board FPCB”) is arranged at a side of the second flexible substrate (PF2) adjacent to the heat dissipation film (HRL), and the electronic element (D-IC) is arranged at a surface (left surface) of the first printed circuit board (FPCB) facing the second flexible substrate (figure 7C shows the electronic element D-IC facing the side edge of the second flexible substrate PF2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible display module having a first printed circuit board as taught by Lee with a heat dissipation film between first and second flexible substrates as taught by Choi because Choi states, “The heat radiation member HRL may absorb heat generated in the driving chip D-IC and may dissipate the heat in an outward direction when viewed in a plan view. Thus, a heat radiation efficiency may be improved.” [paragraph 0091].

Regarding claim 16 – Lee teaches the method according to claim 15; wherein subsequent to bending the first flexible printed circuit (fig. 10, 200) and enabling the first printed circuit board (400) to move in the direction close to the driving chip (210) so that the first printed circuit board (400) is arranged at the side of the driving chip (210) away from the flexible display panel (100 with bending part 115) and the first space (space having driver 210, cap 220 and electronic component 420) is defined by the first flexible printed circuit (200), the first printed circuit board (400) and the bonding region, the method further comprises enabling the electronic element (420) of the first printed circuit board (400) to be in contact with, and adhered to, the first adhesive on the flexible display panel ([paragraph 0239] Lee states, “Although not shown, when the bending part 115 of the first substrate 110 is bent, a top of the protection cap 220 may be adhered to the control board 400 by an adhesive member, and the control circuit 420 of the control board 400 may be adhered and fixed to the bottom (or the bottom of the back plate) of the first substrate 110”).
 	Lee fails to teach wherein subsequent to enabling the first flexible printed circuit to be bonded to the bonding region of the flexible display panel through the bonded portion, the method further comprises attaching a first adhesive in such a manner as to surround the driving chip on a surface of the flexible display panel where the driving chip is located.
 	Choi teaches a display module (figs. 3D-3F) wherein subsequent to enabling the first flexible printed circuit (FPCB) to be bonded to the bonding region (lower right region shown in figure 3D) of the display panel through the bonded portion, the method further comprises attaching a first adhesive (fig. 3F, AM1 [paragraph 0073] Choi states, “adhesive member or adhesive layer AM1”) in such a manner as to surround the driving chip (D-IC [paragraph 0100] Choi states, “the first adhesive member AM1 may be disposed to enclose most of the driving chip D-IC”) on a surface of the flexible display panel where the driving chip is located (claimed structure shown in figures 3D-3F).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method for manufacturing a flexible display module having a first adhesive with the electronic component as taught by Lee with the first adhesive surrounding the driving chip as taught by Choi because Lee states regarding the first adhesive, “the first adhesive member AM1 may maintain a coupling strength between the first circuit board FPCB and the heat radiation member HRL while maintaining a distance between the first circuit board FPCB and the heat radiation member HRL” [paragraph 0101].

Regarding claim 18 – Lee teaches the method according to claim 14, but fails to teach wherein the flexible display module further comprises a flexible substrate and a heat dissipation film, the flexible substrate comprises a first flexible substrate and a second flexible substrate, the display region of the flexible display panel is arranged at one side of the first flexible substrate, the heat dissipation film is arranged at the other side of the first flexible substrate, and the bonding region of the flexible display panel is arranged on the second flexible substrate; the bending the first flexible printed circuit so that the first space is defined by the first flexible printed circuit, the first printed circuit board and the flexible display panel comprises bending the first flexible printed circuit so that the first printed circuit board is arranged at a side of the second flexible substrate away from the flexible display panel; wherein the electronic element is arranged on a surface of the first printed circuit board facing the second flexible substrate; and the bending the flexible display panel comprises bending the flexible display panel and the flexible substrate so that the first printed circuit board is attached to the heat dissipation film.
 	Choi teaches wherein the flexible display module (figs. 7A-7C) further comprises a flexible substrate (fig. 7C, PF1 & PF2 [paragraph 0140 & ] Choi states, “the stress control film SCF may include a synthetic resin film, as in the protection film PF”; film SCF is shown to be flexible in figures 7B and 7C, therefore PF1 and PF2 will have this same characteristic) and a heat dissipation film (HRL [paragraph 0139] Choi states, “heat radiation member HRL”), the flexible substrate (PF1 & PF2) comprises a first flexible substrate (PF1) and a second flexible substrate (PF2), the display region (upper area shown in figure 7C facing to the left) of the flexible display panel is arranged at one side of the first flexible substrate (claimed structure shown in figure 7C), the heat dissipation film (HRL) is arranged at the other side (right side) of the first flexible substrate (PF1), and the bonding region (lower right region of fig. 7C) of the flexible display panel is arranged on the second flexible substrate (PF2); the bending the first flexible printed circuit (SCF) so that the first space (space having component D-IC therein) is defined by the first flexible printed circuit (SCF), the first printed circuit board (FPCB) and the flexible display panel (DM) comprises bending the first flexible printed circuit (SCF) so that the first printed circuit board is arranged at a side of the second flexible substrate (PF2) away from the flexible display panel (DM); wherein the electronic element (D-IC) is arranged on a surface of the first printed circuit board (FPCB) facing the second flexible substrate (figure 7C shows the electronic element D-IC facing the side edge of the second flexible substrate PF2); and the bending the flexible display panel comprises bending the flexible display panel and the flexible substrate (PF1 & PF2) so that the first printed circuit board (FPCB) is attached (attached through MPCB and adhesives AM6 and AM8) to the heat dissipation film (HRL).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of having a flexible display module with a first printed circuit board as taught by Lee with a heat dissipation film between first and second flexible substrates as taught by Choi because Choi states, “The heat radiation member HRL may absorb heat generated in the driving chip D-IC and may dissipate the heat in an outward direction when viewed in a plan view. Thus, a heat radiation efficiency may be improved.” [paragraph 0091].

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Choi as applied to claim 4 above, and further in view of Dal Jae Lee (US PG. Pub. 2014/0307396).

Regarding claim 5 – Lee in view of Choi teach the flexible display module according to claim 4, but fail to teach wherein the first adhesive is a foam adhesive tape.
 	Dal Jae Lee teaches a flexible display module (fig. 3 [title] Dal Jae Lee states, “flexible display device”) having a first adhesive (500 [paragraph 0089] Dal Jae Lee states, “adhesive members 300 and 500”) wherein the first adhesive is a foam adhesive tape ([paragraph 0089] Dal Jae Lee states, “The various materials having a cushion, for example, may include latex, sponge, urethane foam that is a foam resin, EVA, silicon, and tape having a cushion”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible display module having a first adhesive as taught by Lee in view of Choi with the first adhesive being a foam as taught by Dal Jae Lee because foam will have a cushion feature (Dal Jae Lee [paragraph 0089]) and help in protecting the circuit components.

Regarding claim 17 – Lee in view of Choi teach the method according to claim 16, but fail to teach wherein the first adhesive is a foam adhesive tape.
 	Dal Jae Lee teaches a flexible display module (fig. 3 [title] Dal Jae Lee states, “flexible display device”) having a first adhesive (500 [paragraph 0089] Dal Jae Lee states, “adhesive members 300 and 500”) wherein the first adhesive is a foam adhesive tape ([paragraph 0089] Dal Jae Lee states, “The various materials having a cushion, for example, may include latex, sponge, urethane foam that is a foam resin, EVA, silicon, and tape having a cushion”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible display module having a first adhesive as taught by Lee in view of Choi with the first adhesive being a foam as taught by Dal Jae Lee because foam will have a cushion feature (Dal Jae Lee [paragraph 0089]) and help in protecting the circuit components

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 

Regarding claim 6 – Lee teaches the flexible display module according to claim 3, but fails to teach in this particular embodiment wherein the circuit board further comprises a second flexible printed circuit and a second printed circuit board, the second flexible printed circuit is coupled to one end of the first printed circuit board away from the first flexible printed circuit, a second space is defined by the second printed circuit board, the second flexible printed circuit and the first printed circuit board through bending the second flexible printed circuit, and an electronic element of the second printed circuit board is received in the second space.
 	Lee teaches in an alternative embodiment a flexible display module (fig. 11) wherein the circuit board (115, 200, 117 & 400) further comprises a second flexible printed circuit (117) and a second printed circuit board (400), the second flexible printed circuit (117) is coupled to one end of the first printed circuit board (200) away from the first flexible printed circuit (115), a second space (space having component 420 therein) is defined by the second printed circuit board (400), the second flexible printed circuit (117) and the first printed circuit board (200) through bending the second flexible printed circuit (117), and an electronic element (420 [paragraph 0193] Lee states, “control circuit 420”) of the second printed circuit board (400) is received in the second space (figure 11 shows a first space having driver 210 thereon and a second space having an electronic element 420 therein).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible display module having a circuit board formed of a first flexible printed circuit and a first printed circuit board with a first space as taught by Lee with the additional second flexible printed circuit and a second printed circuit board forming a second space having an electronic element therein as taught by the alternative embodiment of Lee because Lee states, “An object of the present embodiments is directed to providing a flexible display device with a reduced bezel width and a method of manufacturing the same” [paragraph 0022]. Overlapping circuit boards with flexible PCBs will allow for reducing of the bezel width.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Kim et al. (US PG. Pub. 2014/0184057) with motivation provided by Chiyoma et al.

Regarding claim 19 – Lee teaches the method according to claim 14, but fails to teach wherein the first printed circuit board is a multi-layer printed circuit board, and prior to enabling the first flexible printed circuit to be bonded to the bonding region of the flexible display panel through the bonded portion, the method further comprises enabling the first flexible printed circuit to be coupled to any layer of the first printed circuit board through a via-hole. 
 	Kim teaches wherein the first printed circuit board (fig. 10, 62 [paragraph 0048] Kim states, “printed circuit 62”) is a multi-layer printed circuit board (printed circuit 62 has an insulation layer and conductive traces 59 which is considered a “multi-layer” PCB), and prior to enabling the first flexible printed circuit (combination of elements 116, 117 and 118 [paragraph 0055] Kim states, “insulating material 117 (e.g., flexible polymer material, flexible adhesive material)”) to be bonded to the bonding region of the flexible display panel ([paragraph 0056] Kim states, “a display assembly of the type shown in FIG. 11”) through the bonded portion (left bottom portion), the method further comprises enabling the first flexible printed circuit (combination of elements 116, 117 and 118) to be coupled to any layer (bottom layer) of the first printed circuit board (62) through a via-hole (see via-hole connecting conductor 118 to trace 59). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method for manufacturing the flexible display module having a first printed circuit board coupled to the first flexible printed circuit as taught by Lee with the first printed circuit board being a multi-layer printed circuit board having a via connected to the first flexible printed circuit as taught by Kim because Chiyoma states, “The IC mounting board 30 is a multilayer circuit board. Therefore, the trace structure of the IC mounting board 30 enables appropriate terminal connections to the IC semiconductor element 29, flexible circuit board 28, and circuit board 13.” [paragraph 0037]. Using vias and multilayer PCBs allows for increased circuit density which improves electrical performance and provides a space savings within the display module.

Allowable Subject Matter
Claims 7-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Jo et al. (US PG. Pub. 2018/0005948) discloses a chip on printed circuit unit and display apparatus.
 	Ha et al. (US PG. Pub. 2017/0170255) discloses a flexible display apparatus.
 	Lee et al. (US PG. Pub. 2017/0006738) discloses mobile terminal.
 	Degner et al. (US PG. Pub. 2014/0042406) discloses flexible displays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.’

/STEVEN T SAWYER/Primary Examiner, Art Unit 2847